                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NORTil CAROLINA
                                      SOUTHERN DMSION
                                        No. 7:18-CV-102-D


    LINWOOD J. ROBINSON, JR.,                     )
                                                  )
                            Plaintiff,            )
                                                  )
                    v.                            )                     ORDER
                                                  )
    NANCY A. BERRYIDLL,                     )
    Acting Commissioner of Social Security, )
                                                  )
                            Defendant.            )


            OnJanuary2, 2019, Magistrate Judge Numbers issued a Memorandum and Recommendation

    ("M&R") and recommended that this court deny plaintiff's motion for judgment on the pleadings

    [D.E. 33], grant defendant's motion for judgment on the pleadings [D.E. 35], and affirm defendanfs

    final decision. See [D.E. 38]. On January 8, 2019, plaintiff objected to the M&R [D.E. 39]. On

    January 17,2019, defendant responded [D.E. 40].

            "The Federal Magistrates Act requires a district court to make a de novo determination of

    those portions of the magistrate judge's report or specified proposed findings or recommendations

    to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

    Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

    objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

    there is no clear error on the face of the record in order to accept the recommendation." Diamond,

    416 F.3d at 315 (quotation omitted).

           The court has reviewed the M&R, the record, and plaintiff's objections. As for those
/

    portions ofthe M&R to which plaintiffmade no objection, the court is satisfied that there is no clear
error on the face of the record.

       The court has reviewed de novo the portions of the M&R to which plaintiff objected. The

scope ofjudicial review of a final decision concerning disability benefits under the Social Security

Act, 42 U.S.C. § 405(g), is_ limited to determining whether substantial evidence supports the

Commissioner's factual findings and whether the Commissioner applied the correct legal standards.

See, e.g., Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002); Hays v. Sullivan, 907 F.2d 1453,
                                                                                          ~




1456 (4th Cir. 1990). Substantial evidence is evidence a ''reasonable mind might accept as adequate

to support a conclusion." Richardson v. Perales,_ 402 U.S. 389, 401 (1971) (quotation omitted). It

"consists of more than a mere scintilla of evidence but may be less than a preponderance." Smith

v. Chater, 99 F.3d635, 638 (4thCir. 1996). This courtmaynotre-weigh the evidence or substitute

its judgment for that ofthe Commissioner. See, e.g., Hays, 907 F.2d at 1456. Rather, in determining

whether substantial evidence supports the Commissioner's decision, the court examines whether the

Commissioner analyzed the relevant evidence and sufficiently explained her findings and rationale

concerning the evidence. See, e.g., Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40

(4th Cir. 1997).

       Plaintiff's objections restate the arguments made to Judge Numbers concerning whether the

ALJ properly considered record evidence by treatment providers corroborating the opinions of

plaintiff's pain management specialist. Compare [D.E. 34] 4-12, 15-18, with [D.E. 39] 1-2.

However, both Judge Numbers and the ALJ applied the proper legal standards. See M&R [D.E. 38]

9-14. Moreover, substantial evidence supports the AU's analysis. See id.

       In sum, plaintiff's objections to the M&R [D.E. 39] are OVERRULED, plaintiff's motion

for judgment on the pleadings [D.E. 33] is DENIED, defendant's motion for judgment on the

pleadings [D.E. 35] is GRANTED, defendant's final decision is AFFIRMED, and this action is

                                                2
DISMISSED. The clerk shall close the case.

       SO ORDERED. This .J...(day of January 2019.




                                                     United States District Judge




                                             3
